Exhibit 10.2

Execution Version

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of July 19, 2013 (the “Effective Date”), is entered into
by and among PARKER DRILLING COMPANY, a Delaware corporation (the “Borrower”),
the Lenders signing this Amendment, and BANK OF AMERICA, N.A., as Administrative
Agent.

W I T N E S S E T H:

WHEREAS, the Borrower, the Lenders, the L/C Issuer, the Administrative Agent,
the Syndication Agent and the Co-Documentation Agents have entered into that
certain Amended and Restated Credit Agreement, dated as of December 14, 2012 (as
amended, restated, supplemented or otherwise modified prior to the Effective
Date, the “Credit Agreement”);

WHEREAS, the Borrower has requested that the Credit Agreement be amended to,
among other things, (i) permit the Borrower to repay and reborrow the currently
outstanding Term Loans as provided herein and (ii) permit the incurrence of
certain additional Indebtedness;

WHEREAS, the Borrower, the Administrative Agent and the Lenders party hereto
(which Lenders constitute the Required Lenders) are willing to amend the Credit
Agreement as hereinafter provided;

NOW THEREFORE, in consideration of the foregoing and the mutual agreements set
forth herein, the parties hereto agree as follows:

SECTION 1. Definitions. Unless otherwise defined in this Amendment, each
capitalized term used in this Amendment has the meaning assigned to such term in
the Credit Agreement.

SECTION 2. Amendments to the Credit Agreement.

(a) Section 1.01 of the Credit Agreement is hereby amended by inserting the
following definition in the appropriate alphabetical order:

“Additional Senior Notes” means additional unsecured notes of the Borrower or
any of its Subsidiaries (other than Immaterial Subsidiaries) in an aggregate
principal amount not to exceed $250,000,000 at any one time outstanding;
provided that any such notes shall (x) have a scheduled maturity occurring after
the Maturity Date, (y) contain terms (including covenants and events of default)
no more restrictive, taken as a whole, to the Borrower and its Subsidiaries than
those contained in this Agreement and (z) have no scheduled amortization, no
sinking fund requirements and no maintenance financial covenants.

“Applicable Term Loan Percentage” means with respect to each Term Loan Lender,
the percentage set forth opposite such Lender’s name on Annex I to the First
Amendment, or opposite such caption in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto or acquires additional interests
hereunder, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Existing Senior Notes” means the $425,000,000 aggregate principal amount of
senior unsecured notes of the Borrower issued pursuant to the Existing Senior
Notes Indenture.

“Existing Senior Notes Indenture” means that certain Indenture, dated as of
March 22, 2010, in respect of the Existing Senior Notes, together with all
instruments and other agreements entered into by the Borrower or its
Subsidiaries in connection therewith.

“Excluded Swap Obligation” means, with respect to any Subsidiary Guarantor, any
Swap Obligation if, and to the extent that, all or a portion of the Subsidiary
Guaranty of such Subsidiary Guarantor of, or the grant by such Subsidiary
Guarantor of a security interest to secure, such Swap Obligation (or any
Subsidiary Guaranty thereof) is or becomes illegal under the Commodity Exchange
Act or any rule, regulation or order of the Commodity Futures Trading Commission
(or the application or official interpretation of any thereof) by virtue of such
Subsidiary Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder (determined after giving effect to Section 3.08 and any
other “keepwell, support or other agreement” for the benefit of such Subsidiary
Guarantor and any and all Guaranties of such Subsidiary Guarantor’s Swap
Obligations by other Loan Parties) at the time of the Subsidiary Guaranty of
such Subsidiary Guarantor, or a grant by such Subsidiary Guarantor of a security
interest, becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Subsidiary Guaranty or security interest is
or becomes illegal.



--------------------------------------------------------------------------------

“First Amendment” means the First Amendment to Amended and Restated Credit
Agreement dated as of July 19, 2013, among the parties to this Agreement.

“Prepayment Amount” means, at any time (the “Calculation Time”), the aggregate
principal amount of Term Loans borrowed by the Borrower pursuant to
Section 2.01(a)(i) which have been repaid or prepaid (i) on or after the
Effective Date (as such term is defined in the First Amendment) and (ii) prior
to such Calculation Time.

“Qualified ECP Guarantor” shall mean, at any time, each Loan Party with total
assets exceeding $10,000,000 or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
§ 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Quarterly Amortization Amount” means at any time the product of (i) $2,500,000
times (ii) a fraction (a) the numerator of which is the aggregate outstanding
principal balance of the Term Loans (including Reborrowing Term Loans but
excluding any Term Loans borrowed pursuant to Section 2.15), calculated without
giving effect to any payments on Term Loans pursuant to Section 2.07 after the
Effective Date and (b) the denominator of which is the sum of (1) the aggregate
outstanding principal amount of the Term Loans (including Reborrowing Term Loans
but excluding any Term Loans borrowed pursuant to Section 2.15), calculated
without giving effect to any amortization payments on such Term Loans pursuant
to Section 2.07 after the Effective Date, plus (2) the remaining amount
available to be borrowed under the Reborrowing Term Loan Facility at such time.

“Reborrowing Amount” means at any time an amount equal to the difference at such
time of (i) the Prepayment Amount minus (ii) an amount equal to (a) if the
determination of the Reborrowing Amount is being made before September 30, 2013,
zero, (b) if the determination of the Reborrowing Amount is being made on or
after September 30, 2013 and before December 31, 2013, an amount equal to
$2,500,000, (c) if the determination of the Reborrowing Amount is being made on
or after December 31, 2013 and before March 31, 2014, an amount equal to
$5,000,000 and (d) if the determination of the Reborrowing Amount is being made
on or after March 31, 2014, an amount equal to $7,500,000.

“Reborrowing Term Loan” means an advance made by any Reborrowing Term Loan
Lender under the Reborrowing Term Loan Facility.

“Reborrowing Term Loan Availability Period” means the period from and including
(a) the later to occur of (i) the Effective Date (as such term is defined in the
First Amendment) and (ii) the date on which the Borrower shall have issued
Additional Senior Notes in an aggregate principal amount greater than
$125,000,000, to (b) the earliest of (i) April 30, 2014, (ii) the Maturity Date
for the Term Loan Facility, and (iii) the date of termination of the commitments
of the respective Term Loan Lenders to make Term Loans pursuant to Section 8.02.

“Reborrowing Term Loan Borrowing” means a borrowing consisting of simultaneous
Reborrowing Term Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Reborrowing Term Loan
Lenders pursuant to Section 2.01(a)(ii).

“Reborrowing Term Loan Commitment” means, as to each Reborrowing Term Loan
Lender, its obligation to make a Reborrowing Term Loan to the Borrower during
the Reborrowing Term Loan Availability Period pursuant to Section 2.01(a)(ii) in
an aggregate principal amount not to exceed the amount set forth opposite such
Reborrowing Term Loan Lender’s name on Annex I to the First Amendment under the
caption “Reborrowing Term Loan Commitment” or opposite such caption in the
Assignment and Assumption pursuant to which such Reborrowing Term Loan Lender
becomes a party hereto or acquires additional interests hereunder, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement.

“Reborrowing Term Loan Facility” means, at any time, (a) during the Reborrowing
Term Loan Availability Period, the sum of (i) the aggregate amount of the
Reborrowing Term Loan Commitments at such time and (ii) the aggregate principal
amount of the Reborrowing Term Loans of all Reborrowing Term Loan Lenders
outstanding at such time and (b) thereafter, the aggregate principal amount of
the Reborrowing Term Loans of all Reborrowing Term Loan Lenders outstanding at
such time.

“Reborrowing Term Loan Lender” means, at any time, any Lender that has a
Reborrowing Term Loan Commitment or holds Reborrowing Term Loans at such time.

“Swap Obligations” means with respect to any Subsidiary Guarantor any obligation
to pay or perform under any agreement, contract or transaction that constitutes
a “swap” within the meaning of Section la(47) of the Commodity Exchange Act.



--------------------------------------------------------------------------------

(b) Section 1.01 of the Credit Agreement is further amended by amending and
restating the following definitions in their entirety as follows:

“Applicable Percentage” means (a) in respect of the Term Loan Facility, with
respect to any Term Loan Lender at any time (i) during the Availability Period,
the percentage (carried out to the ninth decimal place) of the Term Loan
Facility represented by such Term Loan Lender’s Term Loan Commitment at such
time and (ii) after the Availability Period, the ratio of (X) the outstanding
principal balance of the Term Loans (including Reborrowing Term Loans) of such
Term Loan Lender to (Y) the aggregate outstanding principal balance of all Term
Loans (including Reborrowing Term Loans) of all Term Loan Lenders and (b) in
respect of the Revolving Credit Facility, with respect to any Revolving Credit
Lender at any time, the percentage (carried out the ninth decimal place) of the
Revolving Credit Facility represented by such Revolving Credit Lender’s
Revolving Credit Commitment at such time. If the commitment of each Lender to
make Loans and the obligation of the L/C Issuers to make L/C Credit Extensions
have been terminated pursuant to Section 8.02 or if the Commitments have
expired, then the Applicable Percentage of each Lender in respect of the such
Facility shall be determined based on the Applicable Percentage of such Lender
in respect of such Facility most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Lender in
respect of each Facility is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Secured Cash Management
Agreement or Secured Hedge Agreement, whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding; provided, that (a) obligations of the Borrower or any
Subsidiary under any Secured Cash Management Agreement or Secured Hedge
Agreement shall be secured and guaranteed pursuant to the Collateral Documents
only to the extent that, and for so long as, the other Obligations are so
secured and guaranteed, (b) any release of Collateral or Subsidiary Guarantors
effected in the manner permitted by this Agreement shall not require the consent
of holders of obligations under the Secured Cash Management Agreements and
Secured Hedge Agreements, and (c) the Obligations shall exclude any Excluded
Swap Obligations.

“Senior Notes” means, collectively, (i) the Existing Senior Notes and (ii) any
Additional Senior Notes.

“Senior Notes Indenture” means, collectively, (i) the Existing Senior Notes
Indenture and (ii) any other indenture or other similar instrument governing any
Additional Senior Notes, in each case as the same may be amended, supplemented
or otherwise modified from time to time in accordance with Section 7.07.

“Term Loan” means an advance made by any Term Loan Lender under the Term Loan
Facility. For the avoidance of doubt, “Term Loans” shall include Reborrowing
Term Loans.

“Term Loan Borrowing” means a borrowing consisting of simultaneous Term Loans of
the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the Term Loan Lenders or each of the Reborrowing
Term Loan Lenders, as applicable, pursuant to Section 2.01(a)(i) or 2.01(a)(ii),
respectively.

“Term Loan Commitment” means, as to each Term Loan Lender, its obligation to
(a) make a Term Loan to the Borrower pursuant to Section 2.01(a)(i) in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Term Loan Lender’s name on Schedule 2.01 under the
caption “Term Loan Commitment” or opposite such caption in the Assignment and
Assumption pursuant to which such Term Loan Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement or, (b) make a Reborrowing Term Loan to the Borrower pursuant to
Section 2.01(a)(i)(ii) in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Reborrowing Term
Loan Lender’s name on Annex I to the First Amendment under the caption
“Reborrowing Term Loan Commitment” or opposite the caption “Reborrowing Term
Loan Commitment” in the Assignment and Assumption pursuant to which such Term
Loan Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.

“Term Loan Facility” means (a) at any time prior to the Reborrowing Term Loan
Availability Period, the aggregate principal amount of the Term Loans of all
Term Loan Lenders outstanding at such time and (b) at any time on or after the
first day of the Reborrowing Term Loan Availability Period, the sum of (i) the
aggregate amount of the Reborrowing Term Loan Commitments pursuant to
Section 2.01(a)(ii) at such time and (ii) the aggregate principal amount of the
Term Loans (including Reborrowing Term Loans) of all Term Loan Lenders
outstanding at such time.

“Term Loan Lender” means (a) at any time on or prior to the Closing Date, any
Lender that has a Term Loan Commitment under clause (a) of the definition of
“Term Loan Commitment” at such time, (b) at any time after the Closing Date, any
Lender that holds Term Loans at such time, and (c) at any time during the
Reborrowing Term Loan Availability Period, any Lender that has a Reborrowing
Term Loan Commitment at such time.



--------------------------------------------------------------------------------

(c) Section 2.01(a) of the Credit Agreement is hereby amended by (x) adding
“(i)” immediately following the Section heading “The Term Loan Borrowing” and
before the word “Subject” and (y) by adding the following clause (ii) to the end
of such Section 2.01(a):

(ii) Subject to the terms and conditions set forth herein, each Term Loan Lender
that is a Reborrowing Term Loan Lender severally agrees to make loans to the
Borrower from time to time, on any Business Day during the Reborrowing Term Loan
Availability Period (such loans being “Reborrowing Term Loans”), in an aggregate
amount such that after giving effect to such Reborrowing Term Loan, (x) such
Lender’s Reborrowing Term Loans do not exceed such Reborrowing Term Loan
Lender’s Reborrowing Term Loan Commitment and (y) the aggregate amount of
Reborrowing Term Loans borrowed by the Borrower under this Section 2.01(a)(ii)
does not exceed the Reborrowing Amount; provided, however, that (i) after giving
effect to the Reborrowing Term Loan Borrowing, the Total Outstandings shall not
exceed the Borrowing Base then in effect, (ii) the Borrower shall make no more
than two Reborrowing Term Loan Borrowings during the Reborrowing Term Loan
Availability Period, and (iii) each such Reborrowing Term Loan Borrowing shall
be in a minimum principal amount of $20,000,000 or, if less, the entire
remaining Reborrowing Amount at such time. Each Reborrowing Term Loan Borrowing
shall consist of Reborrowing Term Loans made simultaneously by the Reborrowing
Term Loan Lenders in accordance with their respective Applicable Term Loan
Percentage of the Reborrowing Term Loan Facility. Amounts borrowed under this
Section 2.01(a)(ii) and repaid or prepaid may not be reborrowed. Reborrowing
Term Loans may be Base Rate Loans or Eurodollar Rate Loans, as further provided
herein. Such Reborrowing Term Loans shall be Term Loans for all purposes of this
Agreement and the other Loan Documents. For the avoidance of doubt, the
Reborrowing Term Loan Facility provided pursuant to this Section 2.01(a)(ii)
shall not constitute an increase in the Term Loan Facility pursuant to
Section 2.15.

(d) Section 2.02(b) of the Credit Agreement is hereby amended by amending and
restating the first sentence thereof in its entirety as follows:

Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage (or, with
respect to any request for a Reborrowing Term Loan Borrowing, its Applicable
Term Loan Percentage) under the applicable Facility of the applicable Term Loans
or Revolving Credit Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans as
described in the preceding subsection.

(e) Section 2.06(b) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

(b) Mandatory. The aggregate Term Loan Commitment under Section 2.01(a)(i) is
zero. The aggregate Reborrowing Term Loan Commitment under Section 2.01(a)(ii)
shall be automatically and permanently reduced to zero on the last day of the
Reborrowing Term Loan Availability Period.

(f) Section 2.07(a) of the Credit Agreement is hereby amended by deleting the
amount $2,500,000 everywhere it appears in such Section 2.07(a) and replacing it
with the phrase “Quarterly Amortization Amount” and by adding the following
proviso to the end of such Section 2.07(a):

“provided further, however that if on any date set forth above the outstanding
principal amount of the Term Loans, if any, is less than the Quarterly
Amortization Amount on such date, then the Borrower shall only be obligated to
prepay on such date such outstanding principal amount, if any, pursuant to this
Section 2.07(a).”

(g) Section 2.09(a) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Revolving Credit Lender in accordance with its Applicable
Revolving Credit Percentage, a commitment fee equal to the Applicable Fee Rate
times the actual daily amount by which the Revolving Credit Facility exceeds the
sum of (i) the Outstanding Amount of Revolving Credit Loans and (ii) the
Outstanding Amount of L/C Obligations. The commitment fee described in this
Section 2.09(a) shall accrue at all times during the relevant Availability
Period, including at any time during which one or more of the conditions in
Article IV is not met, and shall be due and payable quarterly in arrears on the
last Business Day of each March, June, September and December, commencing with
the first such date to occur after the Closing Date, and, in the case of the
commitment fee with respect to the Revolving Credit Facility, on the last day of
the Availability Period for the Revolving Credit Facility. The commitment fee
described in this Section 2.09(a) shall be calculated quarterly in arrears, and
if there is any change in the Applicable Fee Rate during any quarter, the actual
daily amount shall be computed and multiplied by the Applicable Fee Rate
separately for each period during such quarter that such Applicable Fee Rate was
in effect.

(h) Section 2.09 of the Credit Agreement is hereby further amended by adding the
following new clause (c) thereto at the end thereof:

(c) Reborrowing Term Loan Commitment Fee. The Borrower shall pay to the
Administrative Agent for the account of each Reborrowing Term Loan Lender in
accordance with its Applicable Term Loan Percentage of the Reborrowing Term
Loans, a commitment fee equal to 0.50% per annum times the actual daily amount
by which the Reborrowing Amount at such time exceeds the aggregate amount, if
any, that has been borrowed pursuant to Section



--------------------------------------------------------------------------------

2.01(a)(ii), such fee accruing at all times during the Reborrowing Term Loan
Availability Period including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last Business Day of March, September and December, commencing
September 30, 2013.

(i) Section 2.14(a) of the Credit Agreement is hereby amended by deleting clause
(iii) thereof and replacing it in its entirety as follows:

(iii) after giving effect to such increase, the aggregate amount of increases to
the Revolving Credit Facility pursuant to this Section 2.14(a) plus the
aggregate amount of increases to the Term Loan Facility pursuant to
Section 2.15(a) shall not be in excess of $50,000,000.

(j) Section 2.15(a) of the Credit Agreement is hereby amended by deleting clause
(iii) thereof and replacing it in its entirety as follows:

(iii) after giving effect to such increase, the aggregate amount of increases to
the Term Loan Facility pursuant to this Section 2.15(a) plus the aggregate
amount of increases to the Revolving Credit Facility pursuant to Section 2.14(a)
shall not be in excess of $50,000,000.

(k) Article III of the Credit Agreement is hereby amended by adding the
following new Section 3.08 thereto at the end thereof:

Section 3.08 Keepwell. Each Loan Party that is a Qualified ECP Guarantor at the
time the Subsidiary Guaranty, or the grant of the security interest under any
Loan Document, by such Loan Party, becomes effective with respect to any Secured
Hedge Agreement, hereby jointly and severally, absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support as may be needed
by each other Loan Party from time to time to honor all of its obligations under
its Subsidiary Guaranty and the other Loan Documents in respect of such Secured
Hedge Agreement (but, in each case, only up to the maximum amount of such
liability that can be hereby incurred without rendering such Qualified ECP
Guarantor’s obligations and undertakings under this Section voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations and undertakings of each Qualified ECP
Guarantor under this Section shall remain in full force and effect until the
Obligations have been indefeasibly paid and performed in full. Each Qualified
ECP Guarantor intends this Section to constitute, and this Section shall be
deemed to constitute, a Guaranty of the obligations of, and a “keepwell,
support, or other agreement” for the benefit of, each Secured Party for all
purposes of the Commodity Exchange Act.

(l) Section 7.03 of the Credit Agreement is hereby amended by (i) deleting the
phrase “referred to in clauses (c) or (d)” where it appears in clause
(g) thereof in its entirety and inserting the phrase “referred to in clauses
(c), (d) or (m)” in lieu thereof, (ii) deleting the word “and” at the end of
clause (k) thereof, (iii) inserting the word “and” directly at the end of clause
(l) thereof and (iv) inserting a new clause (m) immediately following clause
(l) thereof reading in its entirety as follows:

(m) the Senior Notes.

(m) Section 8.03 of the Credit Agreement. is hereby amended by inserting the
following language at the end of the first paragraph thereof:

“Excluded Swap Obligations with respect to any Subsidiary Guarantor shall not be
paid with amounts received from such Subsidiary Guarantor, but appropriate
adjustments shall be made with respect to payments from other Loan Parties to
preserve the allocation to the Obligations otherwise set forth above in this
Section.”

SECTION 3. Representations and Warranties, Etc. To induce the Lenders to enter
into this Amendment, the Borrower represents and warrants to the Administrative
Agent and each Lender that as of the date hereof:

(a) each of the representations and warranties by the Borrower and the other
Loan Parties contained in the Credit Agreement and in the other Loan Documents
are true and correct on and as of the date hereof in all material respects
(except that such materiality qualifier shall not be applicable to any
representation or warranty that is qualified or modified by a materiality
standard, in which case such representation or warranty shall be true and
correct) as though made as of the date hereof, except those that by their terms
relate solely as to an earlier date, in which event they shall be true and
correct in all material respects on and as of such earlier date;

(b) the execution, delivery and performance of this Amendment have been duly
authorized by all requisite organizational action on the part of the Borrower
and the other Loan Parties;

(c) the Credit Agreement, this Amendment and each other Loan Document constitute
valid and legally binding agreements enforceable against each Loan Party that is
a party thereto in accordance with their respective terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer or other similar laws relating
to or affecting creditors’ rights generally and by general principles of equity,
regardless of whether considered in a proceeding in equity or at law; and



--------------------------------------------------------------------------------

(d) no Default or Event of Default exists under the Credit Agreement or any of
the other Loan Documents, both before and after giving effect to this Amendment.

SECTION 4. Ratification.

(a) The Borrower and each Subsidiary Guarantor hereby ratifies and confirms, as
of the Effective Date, (i) the covenants and agreements contained in each Loan
Document to which it is a party, including, in each case, as such covenants and
agreements may be modified by this Amendment and the transactions contemplated
thereby and (ii) all of the Obligations under the Credit Agreement and the other
Loan Documents. This Amendment is an amendment to the Credit Agreement, and the
Credit Agreement as amended hereby, is hereby ratified, approved and confirmed
in each and every respect.

(b) Each of the undersigned Subsidiary Guarantors hereby (i) agrees that all
references in the Subsidiary Guaranty Agreement to the Credit Agreement includes
a reference to the Credit Agreement, as amended hereby, and as it may be further
amended modified, supplemented or amended and restated from time to time,
(ii) confirms, affirms and ratifies the Subsidiary Guaranty Agreement and its
obligations thereunder in all respects, and (iii) represents and warrants that
its execution and delivery of this Amendment has been duly authorized by all
necessary organizational action and that this Amendment constitutes its legal,
valid and binding obligation enforceable in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer or other similar laws relating
to or affecting creditors’ rights generally and by general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

(c) Each of the Loan Parties hereby, with respect to each Collateral Document to
which such Loan Party is a party, (i) agrees that all references in each
Collateral Document to the Credit Agreement includes a reference to the Credit
Agreement, as amended hereby, and as it may be further amended modified,
supplemented or amended and restated from time to time, (ii) confirms, affirms
and ratifies each Collateral Document and its obligations thereunder in all
respects and (iii) ratifies and affirms each grant of a security interest in the
Collateral, as specified in each applicable Collateral Document.

(d) Each Subsidiary Guarantor hereby agrees to comply in all respects with
Section 3.08 of the Credit Agreement. The parties to this Amendment agree that
the failure of any Subsidiary to comply with the provisions of this clause
(d) shall constitute an Event of Default.

SECTION 5. Effectiveness. This Amendment shall become effective as of the
Effective Date when all of the conditions set forth in this Section have been
satisfied.

(a) The Administrative Agent shall have received duly executed counterparts of
this Amendment from the Borrower, the Administrative Agent and the Required
Lenders;

(b) The Administrative Agent shall have received (i) all reasonable
out-of-pocket fees, costs and expenses incurred in connection with the
negotiation, preparation, execution and delivery of this Amendment and related
documents (including the fees, charges and disbursements of counsel to the
Administrative Agent) and (ii) all other fees, costs and expenses due and
payable pursuant to Section 10.04 of the Credit Agreement, in each case under
either clause (i) or (ii) above, to the extent then invoiced;

(c) The Administrative Agent shall have received for the account of each Lender
that executes a copy of this Amendment (thus becoming a Reborrowing Term Loan
Lender) the fees mutually agreed between the Borrower and the Required Lenders;
and

(d) no Default or Event of Default shall have occurred and be continuing.

SECTION 6. Governing Law; Severability; Integration. THIS AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
If any provision of this Amendment or any other Loan Document is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Amendment and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Section 10.14(b),
Section 10.14(d) and Section 10.15 of the Credit Agreement are incorporated by
reference herein with the same force and effect as if set forth herein in their
entirety.

SECTION 7. Execution in Counterparts. This Amendment may be executed by the
parties hereto in several counterparts (and by different parties hereto in
different counterparts), each of which shall constitute an original and all of
which when taken together shall constitute a single document.

SECTION 8. Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective permitted
successors and assigns; provided, however, that (a) the Borrower may not assign
or transfer its rights or obligations hereunder without the prior written
consent of the Administrative Agent and each Lender; and (b) the rights of sale,
assignment and transfer of the Lenders are subject to Section 10.06 of the
Credit Agreement.



--------------------------------------------------------------------------------

SECTION 9. Miscellaneous. (a) On and after the effectiveness of this Amendment,
each reference in each Loan Document to “the Credit Agreement”, “this
Agreement”, “thereunder”, “thereof” or words of like import referring to the
Credit Agreement shall mean and be a reference to the Credit Agreement as
amended or otherwise modified by this Amendment; (b) the execution, delivery and
effectiveness of this Amendment shall not, except as expressly provided herein,
operate as a waiver of any default of the Borrower or any right, power or remedy
of the Administrative Agent, the L/C Issuers, the Syndication Agent, the
Documentation Agent or the Lenders under any of the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents; (c) this
Amendment is a Loan Document executed pursuant to the Credit Agreement and shall
(unless otherwise expressly indicated therein) be construed, administered and
applied in accordance with the terms and provisions of the Credit Agreement; and
(d) a facsimile signature of any party hereto shall be deemed to be an original
signature for purposes of this Amendment.

SECTION 10. ENTIRE AGREEMENT. THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

(Remainder of Page Left Intentionally Blank)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

Borrower PARKER DRILLING COMPANY By:   /s/ Christopher T. Weber Name:
Christopher T. Weber Title: Senior Vice President and Chief Financial Officer



--------------------------------------------------------------------------------

Subsidiary Guarantors ANACHORETA, INC. ITS RENTAL AND SALES, INC. PARDRIL, INC.
PARKER AVIATION INC. PARKER DRILLING ARCTIC OPERATING, INC.
PARKER DRILLING COMPANY NORTH AMERICA, INC.
PARKER DRILLING COMPANY OF NIGER, INC.
PARKER DRILLING COMPANY OF OKLAHOMA, INCORPORATED
PARKER DRILLING COMPANY OF SOUTH AMERICA, INC.
PARKER DRILLING MANAGEMENT SERVICES, INC. PARKER DRILLING OFFSHORE CORPORATION
PARKER DRILLING OFFSHORE USA, L.L.C. PARKER NORTH AMERICA OPERATIONS, INC.
PARKER TECHNOLOGY, INC. PARKER TECHNOLOGY, L.L.C. PARKER TOOLS, LLC PARKER-VSE,
LLC QUAIL USA, LLC, each, as an Existing Guarantor  

By:

  /s/ David W. Tucker     David W. Tucker     Vice President and Treasurer



--------------------------------------------------------------------------------

QUAIL TOOLS, L.P., as an Existing Guarantor   By: Quail USA, LLC, its General
Partner   By:   /s/ David W. Tucker     David W. Tucker     Vice President and
Treasurer



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Darleen R. Parmelee

Name: Darleen R. Parmelee Title: Assistant Vice President BANK OF AMERICA, N.A.,
as a Lender By:  

/s/ Alia Qaddumi

Name: Alia Qaddumi Title: Vice President BANK OF AMERICA, N.A., as L/C Issuer
By:  

/s/ Alia Qaddumi

Name: Alia Qaddumi Title: Vice President



--------------------------------------------------------------------------------

CATERPILLAR FINANCIAL SERVICES CORPORATION, as a Lender By:  

/s/ William K. Luetzow

Name:   William K. Luetzow Title:   Managing Director



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender By:  

/s/ Michael Getz

Name:   Michael Getz Title:   Vice President By:  

/s/ Marcus M. Tarkington

Name:   Marcus Tarkington Title:   Director



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Koby West

Name:   Koby West Title:   Vice President



--------------------------------------------------------------------------------

NORTHRIM BANK, as a Lender By:  

/s/ Mark Edwards

Name:   Mark Edwards Title:   Vice President



--------------------------------------------------------------------------------

ROYAL BANK OF SCOTLAND plc, as a Lender By:  

/s/ Steve Ray

Name:   Steve Ray Title:   Authorized Signatory



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as a Lender By:  

/s/ Benjamin Kerr

Name:   Benjamin Kerr Title:   Vice President



--------------------------------------------------------------------------------

WHITNEY BANK, A LOUISIANA STATE CHARTERED BANK, as a Lender By:   /s/ Paul W.
Cole Name:   Paul W. Cole Title:   Senior Vice President



--------------------------------------------------------------------------------

LIBERTY ISLAND FUNDING 2011-1 LTD., as a Lender By:   /s/ Kenyatta B. Gibbs
Name:   Kenyatta B. Gibbs Title:   Director



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender By:   /s/ Sreedhar R. Kona Name:   Sreedhar R.
Kona Title:   Vice President



--------------------------------------------------------------------------------

NATIXIS, NEW YORK BRANCH, as a Lender By:   /s/ Kenyatta B. Gibbs Name:  
Kenyatta B. Gibbs Title:   Director By:   /s/ Carlos Quinteros Name:   Carlos
Quinteros Title:   Managing Director



--------------------------------------------------------------------------------

Annex I

 

Lender

   Applicable Term
Loan Percentage     Reborrowing Term
Loan Commitment  

Bank of America, N.A.

     14.99999996      $ 6,749,999.94   

The Royal Bank of Scotland, plc

     14.16666666      $ 6,374,999.99   

Wells Fargo Bank National

     13.33333334      $ 6,000,000.01   

Whitney Bank

     13.33333334      $ 6,000,000.01   

Liberty Island Funding 2011-1 Ltd.

     13.33333334      $ 6,000,000.01   

Caterpillar Financial Services Corporation

     8.33333334      $ 3,750,000.01   

HSBC Bank USA, National Association

     8.33333334      $ 3,750,000.01   

Northrim Bank

     8.33333334      $ 3,750,000.01   

Deutsche Bank AG New York Branch

     5.83333334      $ 2,625,000.01      

 

 

   

 

 

       100.00 %    $ 45,000,000.00   